Title: From Thomas Jefferson to Thomas Appleton, 28 July 1808
From: Jefferson, Thomas
To: Appleton, Thomas


                  
                     Sir 
                     
                     Monticello July 28. 08.
                  
                  I am this moment, and at this place called on to sign and send off a passport for the Leonidas bound to Algiers with naval stores on public account. I do not know that she will touch at Leghorn, yet as she possibly may, as opportunities are now so rare, and she, as a public vessel, may pass unmolested, I avail myself of the occasion of desiring you to be so good as to send me a supply of wines by her, that is to say 100. bottles of Montepulciano, 100. bottles of Montefiascone, and 100. bottles of a white wine which Dr. Ridgeley tells me he drank at your table, and as he thinks by the name of White Florence. he describes it as extremely pleasant, cheap, & so light that it may be drank as cyder. I am satisfied this is a wine which mr Mazzei brought over when he first came to America, which I well recollect to have been much pleased with, and to which I misapplied the name of Verdéa when I wrote to you for a sample of that wine. the remittance for these shall be promptly made as soon as the amount is known.
                  The last letter recieved from you being of July 20. 1807. I presume the difficulties proceeding from the British orders & French decrees have prevented you from sending my annual supply of Montepulciano: and as I shall on the 4th. of March next retire to private life, I must request a discontinuance except when specially desired. mr Madison will indubitably be my successor. I salute you with great esteem & respect
                  
                     Th: Jefferson 
                     
                  
                  
                     
                  
               